t c summary opinion united_states tax_court henry a rabago petitioner v commissioner of internal revenue respondent docket no 2504-o1s filed date henry a rabago pro_se nicholas j richards for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for and respectively at trial respondent conceded petitioner's entitlement to a child_care_credit under sec_21 for both years the issues for decision are whether petitioner during the years at issue was a statutory_employee under sec_3121 a or whether as respondent contends a common-law employee under sec_3121 and whether petitioner is entitled to deductions for either employee business_expenses or trade_or_business_expenses under sec_162 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are incorporated herein by reference petitioner was a legal resident of lakewood california at the time the petition was filed for some years petitioner delivered bakery products to various stores and vendors in his home area for and on behalf of best foods agent for entenmann's inc best foods the products petitioner delivered were baked breads and cakes bearing the brand names oroweat and entenmann's petitioner's duties were to report each morning at approximately a m ata distribution facility and load the delivery vehicle provided to him from which he proceeded to deliver the products to six or seven store locations on a route designated for him his delivery schedule was usually completed anywhere between a m and approximately p m each day he generally had no further duties after completing his route although he could be called upon to supplement a store's supply if the situation warranted petitioner did not own the vehicle used in his deliveries nor was he liable for the gasoline and other operational and maintenance_expenses he was required to punch a time clock each day at the commencement and at the conclusion of his deliveries he could make deliveries only on the route designated for him by best foods petitioner was required to bid for any new route or changes to his route petitioner was required to become a member of a labor_union the teamsters which had a collective bargaining agreement with best foods while on his route petitioner was required to wear a shirt that bore the logo or trade names of the products he delivered petitioner shelved the products he delivered solicited and accepted sales orders at each location monitored the needs or requirements of the stores on his route and filed invoices of his deliveries with best foods petitioner also removed from each delivery point any stale unsold or outdated goods from prior deliveries petitioner did not purchase or own the products he delivered nor did petitioner have any ownership or investment in any of the facilities or equipment used in connection with the baked goods he delivered for his services petitioner was paid a base salary plus a commission on the goods he delivered his commissions however were reduced for any stale or unsold goods that were removed from store shelves petitioner was allowed paid vacation and sick leave fach year including the years at issue best foods issued to petitioner an irs form_w-2 wage and tax statement which reflected the net amounts paid to petitioner for his delivery services the payments to petitioner were characterized as wages from which federal and state income and social_security_taxes were withheld block of the form_w-2 indicating whether petitioner was a statutory_employee was not marked on his federal_income_tax returns for the years at issue petitioner reported the income shown on his forms w-2 as gross_receipts from a trade_or_business activity on a schedule c profit or loss from business he subtracted from gross_receipts an amount for cost_of_goods_sold representing the stale and unsold products he had removed from store shelves during the year petitioner then claimed deductions for expenses_incurred in the activity in the notice_of_deficiency respondent determined that petitioner was a common-law employee and as such his income constituted salary or wage income and not gross_receipts from a trade_or_business activity respondent also disallowed the cost_of_goods_sold adjustment and all the claimed schedule c expense deductions for lack of substantiation respondent made no allowance for deduction of any of the claimed expenses as itemized_deductions the child_care_credit claimed for both years was disallowed however respondent conceded that adjustment at trial petitioner's claimed head-of--household filing_status under sec_2 was allowed with respect to the first issue adjusted_gross_income generally consists of gross_income less trade_or_business_expenses except in the case of the performance of services by an employee sec_62 an individual performing services as an employee may deduct miscellaneous_itemized_deductions incurred in the performance of services as an employee only to the extent such expenses exceed percent of the individual's adjusted_gross_income sec_67 a the deduction for business_expenses under sec_162 is included in miscellaneous_itemized_deductions sec_67 the commissioner has ruled that an individual who is a statutory_employee under sec_3121 which relates to employment_taxes is not an employee for purposes of sec_62 and sec_67 and therefore a statutory_employee under sec_3121 is not subject_to the sec_67 2-percent limitation for expenses_incurred by such employee in the performance of services as an employee revrul_90_93 1990_2_cb_33 thus an individual who is a statutory_employee under sec_3121 is allowed to deduct expenses from gross_income that otherwise would be subject_to the 2-percent limitation of sec_67 an employee for employment_tax purposes is defined in pertinent part by sec_3121 as follows sec_3121 employee ---for purposes of this chapter the term employee means--- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- a as an agent-driver or commission-driver engaged in distributing meat products vegetable products bakery products beverages other than milk or laundry or dry-cleaning services for his principal emphasis added if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual except that an individual shall not be included in the term employee under the provisions of this paragraph if such individual has a substantial investment in facilities used in connection with the performance of such services other than in facilities for transportation an individual is a statutory_employee under sec_3121 d a only if such individual is not a common-law employee under sec_3121 there is no dispute that petitioner was engaged in the distribution and delivery of bakery products as described in sec_3121 a petitioner however did not have a substantial investment in the facilities used in connection with the performance of his services moreover the first part of sec_3121 states clearly that sec_3121 applies only to an individual other than an individual who is an employee under paragraph or therefore it is necessary for purposes of this case to view petitioner's situation under sec_3121 and and if his situation falls within either of these categories petitioner cannot gualify as a statutory_employee under sec_3121 an individual is a statutory_employee under sec_3121 d a only if such individual is not a common-law employee under either sec_3121 or lickiss v commissioner tcmemo_1994_103 whether an individual is a common-law employee under sec_3121 is a question of fact 89_tc_225 affd 862_f2d_751 9th cir 64_tc_974 among the relevant factors in determining the substance of an employment relationship are the following the degree of control exercised by the principal over the details of the work the taxpayer's investment in facilities the taxpayer's opportunity for profit or loss permanency of the relationship between the parties the principal's right of discharge whether the work performed is an integral part of the principal's business what relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co 390_us_254 331_us_704 721_f2d_979 4th cir simpson v commissioner supra pincite leitch v commissioner tcmemo_1993_154 sec_31_3121_d_-1 employment_tax regs setting forth criteria for identifying common-law employees no one factor is determinative 490_us_730 instead all the incidents of the relationship must be assessed and weighed nlrb v united ins co supra pincite united_states v silk supra pincite simpson v commissioner supra pincite the factors should not be weighed equally but should be weighed according to their significance in the particular case 980_f2d_857 2d cir matt v commissioner tcmemo_1990_ based on the facts recited earlier the court holds that petitioner was a common-law employee under sec_3121 and therefore was not a statutory_employee under sec_3121 respondent is sustained on this issue the second issue is petitioner's entitlement to deductions for expenses_incurred in connection with his employment as itemized_deductions to the extent such expenses exceed percent of his adjusted_gross_income each year sec_67 the first item to be considered is the cost_of_goods_sold that petitioner claimed as a reduction of his gross_receipts petitioner explained at trial that the amounts claimed represented stale unsold merchandise he removed from store shelves the court holds that petitioner is not entitled to such reduction because he had not purchased the products he delivered consequently he had no basis in the returned goods although petitioner lost the commissions on the returned goods the court concludes from the record that the income amounts shown on the forms w-2 represented the net commissions paid to petitioner after deducting the forfeited commissions petitioner therefore is not entitled to either a cost_of_goods_sold adjustment or a deduction for forfeited commissions the expenses deducted by petitioner on schedules c for both years were legal and professional dollar_figure dollar_figure taxes and license sec_104 telephone safety equipment uniform sec_250 union due sec_384 office in the home big_number big_number charity totals dollar_figure dollar_figure respondent disallowed all the deductions claimed for lack of substantiation the explanatory schedules in the notice_of_deficiency state that the deductions were disallowed because we did not get an answer to our request for information to support your entries at trial petitioner presented no documentation to substantiate any of the expenses shown above he admitted that the amounts listed above for charity were for contributions he made to his church and the legal and professional expenses were incurred in connection with divorce and custody proceedings against his former wife these are all personal expenses that are not deductible under sec_262 the court however is satisfied from the record that petitioner incurred expenses for union dues and uniforms pursuant to 39_f2d_540 2d cir the court allows petitioner a deduction of dollar_figure for each year for uniforms and the amounts of dollar_figure and dollar_figure claimed on the returns as union dues for and the court makes no determination whether these allowed amounts will provide any_tax benefit to petitioner as a result of the applicability of sec_67 respondent is sustained in the disallowance of all the other deductions since petitioner presented no substantiating evidence to support the expenses deducted ’ reviewed and adopted as the report of the small_tax_case division decision will be entered under rule sec_7491 under certain circumstances places the burden of production on the secretary with respect to a taxpayer's liability for taxes penalties and additions to tax in court proceedings arising in connection with examinations commencing after date the record is unclear as to whether the examination of petitioner's returns commenced before or after date nevertheless the burden_of_proof did not shift to respondent because petitioner did not provide substantiation and credible_evidence in connection therewith 116_tc_438
